Citation Nr: 0701161	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  02-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to increased disability ratings for residuals of 
a whiplash injury of the cervical spine, currently evaluated 
as 20 percent disabling on the basis of limitation of flexion 
and 10 percent disabling on the basis of radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel
 

INTRODUCTION

The veteran served on active duty from July 1976 to January 
1987.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the RO 
that denied a disability rating in excess of 10 percent for 
service-connected residuals of whiplash injury of the 
cervical spine, with right upper extremity neuropathy.  The 
veteran timely appealed.

In September 2002, the veteran testified during a hearing 
before a former Veterans Law Judge at the RO.

In July 2003, the Board remanded the matter for additional 
development.

In October 2004, the RO increased the disability evaluation 
to 20 percent for residuals of whiplash injury of the 
cervical spine, with right upper extremity neuropathy, 
effective May 9, 2000.

Because higher evaluations are available for residuals of 
whiplash injury of the cervical spine, with right upper 
extremity neuropathy, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 2005, the RO assigned a separate 10 percent 
disability rating for right upper extremity radiculopathy, 
effective February 14, 2004.

In November 2006, the Board duly notified the veteran that 
the Board no longer employed the Veterans Law Judge that 
conducted the September 2002 Board hearing and that she had 
the right to another Board hearing.

In December 2006, the veteran indicated that she did not want 
an additional hearing.


FINDINGS OF FACT

1.  The veteran's residuals of a whiplash injury of the 
cervical spine are manifested primarily by objective evidence 
of disc disease, radiating pain to each arm, and worsening 
pain with heavy lifting or repetitive use-producing 
functional impairment comparable to severe intervertebral 
disc syndrome with intermittent relief; persistent symptoms 
compatible with neuropathy, demonstrable muscle spasm, or 
other neurological findings appropriate to the site of the 
diseased disc are not shown. 

2.  The veteran has forward flexion of the cervical spine 
beyond 20 degrees with pain at the extreme of motion, no 
other functional impairment, and no more than mild incomplete 
paralysis of the median nerve; incapacitating episodes are 
not shown.


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
residuals of a whiplash injury of the cervical spine are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.20, 4.27, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through January 2004, January 2006, and September 2006 
letters, the RO notified the veteran of elements of service 
connection, the evidence needed to establish each element, 
and evidence of increased disability.  These documents served 
to provide notice of the information and evidence needed to 
substantiate the claim.

VA's letters notified the veteran of what evidence she was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed her that it would make reasonable 
efforts to help her get evidence necessary to support her 
claim, particularly, medical records, if she gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that she provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which she was treated, and notified her that VA 
would request such records on her behalf if she signed a 
release authorizing it to request them.

The January 2006 letter asked her if she had any additional 
evidence to submit, and thereby put her on notice to submit 
information or evidence in her possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
Notwithstanding the January and September 2006 letters, the 
timing deficiency was remedied by the fact that the veteran's 
claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  The veteran submitted no 
additional evidence following issuance of the January and 
September 2006 letters; hence, no re-adjudication followed, 
and no supplemental statement of the case (SSOC) was issued.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The September 2006 letter provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  The Board finds no prejudice to the 
veteran in proceeding with a determination on the claim, as 
concluded below, because any question as to the appropriate 
disability rating and effective date to be assigned is 
rendered moot.  She had previously received all required 
notice regarding service connection, as well as the 
applicable rating criteria for increased disability ratings. 
Any claim that is denied obviously does not entail the 
setting of a new disability rating or an effective date. For 
any claim that is granted, a disability rating and effective 
dates will be set in future decisions by the RO.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The veteran's residuals of a whiplash injury of the cervical 
spine are rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, former Diagnostic Code 5293 (pertaining to 
intervertebral disc syndrome), through February 14, 2004; and 
then as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and as 10 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under former Diagnostic Code 5293 (renumbered 5243), a 20 
percent rating is assignable for moderate intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 
40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (as in effect prior to September 23, 2002).

The most recent examination showed that the veteran continued 
to have persistent pain in her neck that radiated down to her 
arms.  She reported difficulty lifting objects because of the 
pain, and had weekly flare-ups.  On examination, her cervical 
spine was diffusively tender, with no areas of point 
tenderness.  No muscle spasms were present.  Her sensation 
was intact throughout.  An MRI revealed a herniated disc on 
the right side at C5-C6, and a small osteophyte at left C6-
C7, causing some foraminal stenosis.  The examiner indicated 
that the veteran's symptoms worsened when lifting heavy 
objects or doing repetitive work, and that pain and weakness 
could further limit function.

Given these findings, the veteran's complaints, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the evidence approximates the criteria for a 
40 percent rating under the former version of the rating 
criteria applicable to this claim.  Diagnostic Code 5293; see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

There are no signs of demonstrable muscle spasm, or other 
neurological findings appropriate to the site of the diseased 
disc.  In short, the veteran does not have most of the 
findings needed for a 60 percent evaluation under former 
Diagnostic Code 5293.

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the cervical spine, consideration 
of former Diagnostic Codes 5285 or 5287 (renumbered 5235 to 
5243) for diseases and injuries of the spine is unnecessary.  

While, alternatively, the veteran's disability may be 
evaluated under former Diagnostic Code 5290, pertaining to 
limitation of motion of the cervical spine, the maximum 
rating under that diagnostic code is 30 percent.  38 C.F.R. 
§ 4.72, Diagnostic Code 5290.

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)).  VA also revised the criteria for evaluation of 
diseases and injuries of the spine, effective on 
September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 
2003)).  VA has a duty to adjudicate the claim under the 
former criteria during the entire appeal period, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 
(2000) and 7-2003 (2003).  

In this case, the RO or AMC has considered the veteran's 
claim for an increased disability rating under both the 
former and revised schedular criteria (see October 2004 
SSOC); as such, there is no due process bar to the Board 
doing likewise.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The question now becomes whether the veteran is entitled to a 
rating in excess of 40 percent.

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 40 percent evaluation is assigned for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for unfavorable ankylosis of 
the entire spine, or the entire thoracolumbar spine, which 
are not relevant to the veteran's claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months.  A maximum, 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5235-5243 (2006); 68 Fed. Reg. 
51,455 (Aug. 22, 2002).

In this case, the Board finds that a disability rating in 
excess of 40 percent is not warranted under any applicable 
criteria pertaining to the cervical spine.  There is 
objective evidence of, at most, moderate limitation of motion 
of the cervical spine with pain.  The evidence does reflect 
daily persistent pain, and the pain begins on forward flexion 
at 20 degrees.  The February 2004 examiner indicated that the 
veteran may experience additional functional loss due to pain 
and weakness, but that this could not be expressed with 
medical certainty.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.

Thus, the evidence shows that the veteran can forward flex 
the cervical spine beyond 20 degrees.  Hence, favorable or 
unfavorable ankylosis of the cervical spine is not shown.  
38 C.F.R. § 4.7, 4.21.  For the orthopedic component, no more 
than a 20 percent disability rating would be warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2006).

Disability of the median nerve is evaluated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2006), which provides a 70 
percent evaluation for complete paralysis, the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  A 50 percent 
rating is provided for severe incomplete paralysis.  A 30 
percent rating is provided for moderate incomplete paralysis.  
A 10 percent rating is provided for mild incomplete 
paralysis.

The rating schedule provides the following guidance in 
determining the severity of nerve paralysis:

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis. See nerve involved for 
diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.  
38 C.F.R. § 4.124 (2006).

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis.  See nerve involved for 
diagnostic code number and rating. The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.
38 C.F.R. § 4.123 (2006).

Under the alternate rating criteria, the veteran would not be 
entitled to a disability rating in excess of 10 percent for 
neurologic impairment under Diagnostic Code 8515.  38 C.F.R. 
§ 4.124a.  Electromyography testing in 2001 was normal.  The 
February 2004 examiner noted decreased strength in the right 
arm as compared to the left arm.  The overall evidence 
reflects mild neurological symptoms.  Given no more than a 10 
percent disability rating for neurological manifestations and 
a 20 percent disability rating for the orthopedic component, 
the combined rating, in any event, would not exceed the 40 
percent assigned under the former criteria.  See 38 C.F.R. 
§ 4.25.

In addition, a disability rating in excess of 40 percent is 
not assignable on the basis of intervertebral disc disease.  
The evidence does not demonstrate, nor has the veteran 
reported, any incapacitating episodes having a total duration 
of at least 6 weeks during any 12-month period.  

Additionally, there is no showing that the veteran's service-
connected disability has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the disability. There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that a 40 percent, 
but no higher, evaluation is warranted for the veteran's 
residuals of a whiplash injury of the cervical spine.  See 
38 C.F.R. §§ 4.40, 4.45, 4.71a, former Diagnostic Code 5293.


ORDER

A 40 percent rating is granted for the veteran's residuals of 
a whiplash injury of the cervical spine.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


